DETAILED ACTION
Applicant’s amendment and arguments filed September 12, 2022 is acknowledged.
Claims 1-8, 10, 11, 13, 14, 17-19, and 21-30 have been amended.
Claims 1-30 are currently pending.

Information Disclosure Statement
The information disclosure statement submitted on September 12, 2022 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kudinov et al. (hereinafter Kudinov) (WIPO International Publication # WO 2020/122669 A1) in view of Walters et al. (hereinafter Walters) (U.S. Patent Application Publication # 2021/0287048 A1).
Regarding claims 1 and 21, Kudinov teaches and discloses a method and user equipment (UE) (UE, figures 2-3) for wireless communication, comprising: a memory (figure 4); and one or more processors operatively coupled to the memory (figure 4), the memory and the one or more processors configured to: receive, from a network node (server, figure 2), configuration information (initial training data) for performing a training procedure configured by the network node ([0009]; [0037]; [0042]; teaches distributing one or more ML models, including initial training data, among one or more UEs connected to the server via the communication network); and perform the training procedure based at least in part on the configuration information ([0009]; [0042]; teaches performing ML model training in each of the one or more UEs based on the distributed ML models which include initial training data).
However, Kudinov may not expressly disclose a method for a training procedure associated with optimizing a network parameter, and wherein the configuration information includes information associated with at least one of starting a performance of the training procedure or stopping the performance of the training procedure (although Kudinov does suggest a training stop criterion for stopping the training of the ML model; [0012]).
Nonetheless, in the same field of endeavor, Walters teaches and suggests a method for a training procedure associated with optimizing a network parameter ([0045]; [0084]; teaches a training procedure associated with optimization of parameters), and wherein the configuration information includes information associated with at least one of starting a performance of the training procedure or stopping the performance of the training procedure ([0045]; [0084]; teaches configuration information including early stopping configuration for stopping the training process).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a training procedure associated with optimization of parameters and configuration information including early stopping configuration for stopping the training process as taught by Walters with the method and apparatus for machine learning training as disclosed by Kudinov for the purpose of efficiently generating machine-learning models by tuning hyper-parameters, as suggested by Walters.

Regarding claims 2 and 22, Kudinov, as modified by Walters, teaches and suggests wherein performing the training procedure includes performing the training procedure utilizing a machine learning algorithm ([0009]; [0042]; teaches utilizing machine learning model/algorithm).

Regarding claim 3, Kudinov, as modified by Walters, teaches and suggests wherein performing the training procedure includes fitting model parameters into a machine learning algorithm based at least in part on local model input data and local model output data ([0009]; [0036]; [0040]; teaches performing machine learning model training based on local data of the UE).

Regarding claims 4 and 23, Kudinov, as modified by Walters, teaches and suggests wherein the configuration information includes model information, reporting information, and training information associated with performing the training procedure ([0009]; [0033]; [0036]; teaches information including model type, sending the trained ML model, and information associated with training machine learning model).

Regarding claims 5 and 24, Kudinov, as modified by Walters, teaches and suggests wherein the configuration information includes information related to one or more initial parameters to be utilized while performing the training procedure, the one or more initial parameters comprising a model definition including a node list for one or more training layers and initial weights associated with the one or more training layers ([0009]; [0037]; [0074]; teaches distributing one or more ML models, including initial training data, including initial weights).

Regarding claims 6 and 25, Kudinov, as modified by Walters, teaches and suggests wherein the configuration information includes information related to performing an action while performing the training procedure ([0009]; [0037]; [0085]; teaches distributing one or more ML models, including initial training data, related to one or more user actions).

Regarding claim 7, Kudinov, as modified by Walters, teaches and suggests wherein the configuration information includes information related to an area associated with performing the training procedure ([0009]; [0011]; [0037]; teaches distributing one or more ML models, including initial training data, related to geographical location).

Regarding claim 8, Kudinov, as modified by Walters, teaches and suggests wherein the configuration information includes information related to providing a report associated with performing the training procedure ([0009]; [0036]; teaches the UE sending a trained machine learning model).

Regarding claim 10, Kudinov, as modified by Walters, teaches and suggests providing, to the network node, a report associated with performing the training procedure based at least in part on receiving a trigger or a request to provide the report ([0009]; [0036]; teaches the UE sending a trained machine learning model).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kudinov et al. (hereinafter Kudinov) (WIPO International Publication # WO 2020/122669 A1) in view of Walters et al. (hereinafter Walters) (U.S. Patent Application Publication # 2021/0287048 A1), and further in view of HAN (U.S. Patent Application # 2021/0266774 A1).
Regarding claim 9, Kudinov, as modified by Walters, discloses the claimed invention, but may not expressly disclose wherein receiving the configuration information includes utilizing a dedicated radio bearer or a signaling radio bearer to receive the configuration information when an amount of data included in the configuration information satisfies a threshold data level.
Nonetheless, in the same field of endeavor, Han teaches and suggests wherein receiving the configuration information includes utilizing a dedicated radio bearer or a signaling radio bearer to receive the configuration information when an amount of data included in the configuration information satisfies a threshold data level ([0003]; [0014]; [0077]; teaches related information including determining a signaling bearer based on a data size exceeding a data size threshold).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate related information including determining a signaling bearer based on a data size exceeding a data size threshold as taught by Han with the method and apparatus as disclosed by Kudinov, as modified by Walters, for the purpose of providing network self-optimization including optimizing parameters, as suggested by Han.

Claims 11-15, 17-20, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over TOMALA et al. (hereinafter Tomala) (U.S. Patent Application Publication # 2022/0279341 A1) in view of Wang et al. (hereinafter Wang) (U.S. Patent Application Publication # 2022/0322107 A1).
Regarding claims 11 and 26, Tomala teaches and discloses a method and network node (gNB, figure 5) for wireless communication (figure 5), comprising: a memory (memory, figure 8); and one or more processors (processor, figure 8) operatively coupled to the memory, the memory and the one or more processors configured to: receive, from a server (server, 550, figure 5), signaling to perform a server-requested training procedure associated with optimizing network parameter ([0034]; [0047]; [0058]; teaches a server triggering the gNB for initiating the ML procedure associated with optimizing network parameters); and perform the server-requested training procedure (ML, 530, figure 5) based at least in part on receiving the signaling ([0034]; [0047]; [0058]; teaches the gNB performing a ML procedure based on the triggering by the server).
However, Tomala may not expressly disclose receiving, from a server, a request to perform training procedure.
Nonetheless, in the same field of endeavor, Wang teaches and suggests receiving, from a server (190/170, figures 1 and 5), a request to perform training procedure ([0017]; [0046]; teaches a server of the network requesting the base station to perform a machine learning procedure associated with optimizing a network parameter).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a server of the network requesting the base station to perform a machine learning procedure associated with optimizing a network parameter as taught by Wang with the method and apparatus for machine learning training and optimizing parameters as disclosed by Tomala for the purpose of dynamically optimizing network parameters, as suggested by Wang.

Regarding claims 12 and 27, Tomala discloses the claimed invention, but may not expressly disclose teaches and suggests transmitting, to the server, a result associated with performing the server-requested training procedure.
Nonetheless, in the same field of endeavor, Wang further teaches and suggests transmitting, to the server, a result associated with performing the server-requested training procedure ([0017]; [0046]; teaches transmitting to the server a report associated with the machine learning procedure).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a server of the network requesting the base station to perform a machine learning procedure associated with optimizing a network parameter as taught by Wang with the method and apparatus for machine learning training and optimizing parameters as disclosed by Tomala, as modified by Wang, for the purpose of dynamically optimizing network parameters, as suggested by Wang.

Regarding claims 13 and 29, Tomala, as modified by Wang, further teaches and suggests transmitting, to a user equipment (UE) (UE, figure 5), configuration information associated with performing a training procedure, configured by the network node (gNB, figure 5), based at least in part on a capability of the UE to perform the training procedure ([0036]; [0037]; teaches the gNB transmitting ML configuration information based on the UE capabilities).

Regarding claims 14 and 30, Tomala discloses the claimed invention, but may not expressly disclose teaches and suggests wherein performing the server-requested training procedure includes updating a parameter associated with performing the server-requested training procedure based at least in part on a received report associated with performing a training procedure, configured by the network node, by a user equipment.
Nonetheless, in the same field of endeavor, Wang further teaches and suggests wherein performing the server-requested training procedure includes updating a parameter associated with performing the server-requested training procedure based at least in part on a received report associated with performing a training procedure, configured by the network node, by a user equipment ([0017]; [0046]; teaches updating parameters and transmitting to the server a report associated with the machine learning procedure).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate updating parameters and transmitting to the server a report associated with the machine learning procedure as taught by Wang with the method and apparatus for machine learning training and optimizing parameters as disclosed by Tomala, as modified by Wang, for the purpose of dynamically optimizing network parameters, as suggested by Wang.

Regarding claim 15, Tomala discloses the claimed invention, but may not expressly disclose teaches and suggests wherein performing the server-requested training procedure includes performing the server-requested training procedure based at least in part on a measure of accuracy associated with performing the server-requested training procedure.
Nonetheless, in the same field of endeavor, Wang further teaches and suggests wherein performing the server-requested training procedure includes performing the server-requested training procedure based at least in part on a measure of accuracy associated with performing the server-requested training procedure ([0060]; teaches performing the ML procedure based on an accuracy associated with the ML procedure).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate performing the ML procedure based on an accuracy associated with the ML procedure as taught by Wang with the method and apparatus for machine learning training and optimizing parameters as disclosed by Tomala, as modified by Wang, for the purpose of dynamically optimizing network parameters, as suggested by Wang.

Regarding claim 17, Tomala, as modified by Wang, further teaches and suggests performing an information request procedure to obtain a report associated with a user equipment (UE) performing a training procedure configured by the network node ([0045]; [0048]; teaches performing a procedure for obtaining a report associated with the UE).

Regarding claim 18, Tomala, as modified by Wang, teaches and suggests transmitting, to one or more user equipments (UEs), respective configuration information associated with performing respective training procedures configured by the network node; and receiving, from the one or more UEs, respective reports associated with performing the respective training procedures ([0045]; [0048]; teaches performing a procedure for obtaining a report associated with the UE).

Regarding claim 19, Tomala discloses the claimed invention, but may not expressly disclose teaches and suggests wherein transmitting the respective configuration information includes transmitting, to the one or more UEs, respective model information associated with performing the respective training procedure.
Nonetheless, in the same field of endeavor, Wang further teaches and suggests wherein transmitting the respective configuration information includes transmitting, to the one or more UEs, respective model information associated with performing the respective training procedures ([0038]; teaches information including model information for performing the machine learning procedure).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate information including model information for performing the machine learning procedure as taught by Wang with the method and apparatus for machine learning training and optimizing parameters as disclosed by Tomala, as modified by Wang, for the purpose of dynamically optimizing network parameters, as suggested by Wang.

Regarding claim 20, Tomala, as modified by Wang, further teaches and suggests wherein performing the server-requested training procedure includes averaging one or more results included in the respective reports ([0041]; [0045]; teaches performing a procedure for obtaining a report associated with the UE and averaging the results).

Regarding claim 28, Tomala, as modified by Wang, further teaches and suggests wherein the one or more processors, when performing the server-requested training procedure, are configured to perform the server-requested training procedure utilizing a machine learning algorithm ([0028]; [0029]; [0058]; teaches utilizing machine learning algorithm for a machine learning procedure).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over TOMALA et al. (hereinafter Tomala) (U.S. Patent Application Publication # 2022/0279341 A1) in view of Wang et al. (hereinafter Wang) (U.S. Patent Application Publication # 2022/0322107 A1), and further in view of Walters et al. (hereinafter Walters) (U.S. Patent Application Publication # 2021/0287048 A1).
Regarding claim 16, Tomala, as modified by Wang, discloses the claimed invention, but may not expressly disclose teaches and suggests wherein performing the server-requested training procedure includes performing the server-requested training procedure based at least in part on a number of training samples associated with performing the server-requested training procedure.
Nonetheless, in the same field of endeavor, Walters further teaches and suggests wherein performing the server-requested training procedure includes performing the server-requested training procedure based at least in part on a number of training samples associated with performing the server-requested training procedure ([0007]; [0040]; [0087]; teaches performing a machine learning procedure based on a plurality of samples associated with the training procedure for optimizing parameters).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate performing a machine learning procedure based on a plurality of samples associated with the training procedure for optimizing parameters as taught by Walters with the method and apparatus for machine learning training as disclosed by Tomala, as modified by Wang, for the purpose of efficiently generating machine-learning models by tuning hyper-parameters, as suggested by Walters.

Response to Arguments
Applicant's arguments, filed September 12, 2022, with respect to claims 1-10 and 21-25 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 
Applicant’s arguments with respect to the rejection(s) of claim(s) 11-20 and 26-30 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of TOMALA et al. (U.S. Patent Application Publication # 2022/0279341 A1) and Wang et al. (U.S. Patent Application Publication # 2022/0322107 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571) 272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
December 8, 2022